192 F.2d 1020
Walter Elsworth MELLOTT, Petitioner,v.Honorable Mell G. UNDERWOOD, Respondent.
No. 11490.
United States Court of Appeals Sixth Circuit.
Dec. 10, 1951.

Walter E. Mellott, pro per.
Respondent not represented.
Before HICKS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The respondent, Mell G. Underwood, United States District Judge, having filed herein on October 27, 1951 his answer to the Order to Show Cause, issued herein on October 17, 1951;


2
And in the opinion of the Court said answer being deemed sufficient; it is ordered that the Application of petitioner, Walter Elsworth Mellot, for a Writ of Mandamus, be denied.


3
And it appearing that the District Court certified in writing that in its opinion appellant's proposed appeal is totally without merit, and is not taken in good faith, it is ordered that appellant's application for a review of the District Court's Order denying him the right to proceed in forma pauperis, treating his letter of November 1, 1951 to this Court as such an application, be and is denied.  Aninos v. Maguire, 6 Cir., 127 F.2d 817, 820.


4
It is further ordered that appellant's motion for the appointment of an attorney to represent him in said appeal is overruled, without prejudice to its renewal when and if the appeal has been docketed in this Court and the record made available for consideration.  Gargano v. United States, 9 Cir., 137 F.2d 944; Lovvorn v. Johnston, 9 Cir., 118 F.2d 704, certiorari denied 314 U.S. 607, 62 S.Ct. 92, 86 L.Ed. 488.